OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
A party generally must specify the basis for an objection to preserve a question of law for this Court’s review. In this case defense counsel made only a general objection to the court’s multiple rulings regarding the proposed testimony of a witness. Accordingly, defendant’s present contention that the testimony constituted hearsay and improperly bolstered another prosecution witness’ testimony has not been preserved for our review.
Acting Chief Judge Simons and Judges Kaye, Titone, Hancock, Jr., and Bellacosa concur; Judge Smith taking no part.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.